Case 19-22989-GLT      Doc -2 Filed 09/07/21 Entered 09/07/21 08:28:53                               Desc
                        Certificate of Service Page 1 of 1
                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE: Ralph Louis Luick Sr.                           BK NO. 19-22989 GLT
                                  Debtor(s)
                                                       Chapter 13
COMMUNITY LOAN SERVICING,
LLC                                                    Related to Claim No. 9
                    Movant
         vs.

Ralph Louis Luick Sr.
                                  Debtor(s)

Ronda J. Winnecour,
Trustee

                             CERTIFICATE OF SERVICE OF
                        NOTICE OF MORTGAGE PAYMENT CHANGE
I, Maria Miksich, of KML Law Group, P.C., certify that I am, and at all times hereinafter mentioned
was, more than 18 years of age and that on September 07, 2021, I served the above captioned
pleading, filed in the proceeding on the parties at the addresses shown below;

Debtor(s)                                              Attorney for Debtor(s)
Ralph Louis Luick Sr.                                  Julie Frazee Steidl, 707 Grant Street, Suite 2830
1287 Route 68                                          Gulf Building
Rochester, PA 15074                                    Pittsburgh, PA 15219

                                                       Trustee
                                                       Ronda J. Winnecour
                                                       Suite 3250, USX Tower (VIA ECF)
                                                       600 Grant Street
                                                       Pittsburgh, PA 15219



Method of Service: electronic means or first class mail

Dated: September 07, 2021

                                                           /s/ Maria Miksich Esquire
                                                           Maria Miksich Esquire
                                                           Attorney I.D. No. 319383
                                                           KML Law Group, P.C.
                                                           BNY Mellon Independence Center
                                                           701 Market Street, Suite 5000
                                                           Philadelphia, PA 19106
                                                           412-430-3589
                                                           mmiksich@kmllawgroup.com
